Opinion issued August 7, 2014




                                 In The

                           Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                           NO. 01-13-00748-CR
                           NO. 01-13-00749-CR
                         ———————————
                ROBERT EDWARD JACKSON, Appellant
                                   V.
                    THE STATE OF TEXAS, Appellee



                 On Appeal from the 268th District Court
                        Fort Bend County, Texas
          Trial Court Case Nos. 08-DCR-050620, 13-DCR-063667



                       MEMORANDUM OPINION

     Appellant, Robert Edward Jackson, pleaded guilty to the offenses of

aggravated assault and assault on a family or household member with prior
domestic-violence convictions (“the 2008 offenses”).1 The trial court, in cause

number 08-DCR-050620, deferred adjudication of guilt and placed appellant on

community supervision for ten years. In 2013, the State moved to adjudicate guilt,

alleging six distinct violations of the terms and conditions of appellant’s

community supervision, including the commission of a new offense of assault on a

family or household member (“the 2013 offense”). The State indicted appellant for

the 2013 offense in cause number 13-DCR-063667. The trial court heard both

cause numbers in the same proceeding.2 For the 2008 offenses, the trial court

found the allegations in the State’s motion true, revoked appellant’s community

supervision, and assessed punishment at ten years’ confinement. For the 2013

offense, after appellant pleaded true to the allegations in an enhancement

paragraph, the trial court assessed punishment at twenty-five years’ confinement,

to run concurrently with appellant’s ten year sentence for the 2008 offenses.

      In two issues on appeal, appellant contends (1) for the 2008 offenses, the

State failed to present sufficient evidence that appellant violated the terms and

conditions of his community supervision, and (2) for the 2013 offense, the State


1
      See TEX. PENAL CODE ANN. § 22.02(a)(1) (Vernon 2011) (aggravated assault); id.
      § 22.01(b)(2)(A) (Vernon Supp. 2013) (assault on family or household member
      when defendant has prior domestic-violence convictions).
2
      The 2008 offenses, trial court cause number 08-DCR-050620, resulted in appellate
      cause number 01-13-00748-CR. The 2013 offense, trial court cause number 13-
      DCR-063667, resulted in appellate cause number 01-13-00749-CR.

                                          2
failed to prove the jurisdictional enhancement in the indictment that appellant had

a prior conviction for assault on a family or household member.

      We affirm.

                                   Background

      In the 2008 offenses, the State indicted appellant in a two-count indictment

for aggravated assault and assault on a family or household member, with prior

convictions for assault on a family or household member. Appellant pleaded guilty

on October 19, 2010, and the trial court deferred adjudication of guilt and placed

him on ten years’ community supervision. The terms of appellant’s community

supervision included the following conditions: (1) commit no offense against the

laws of Texas or any other state; (2) pay a $60 monthly fee to the Fort Bend

County Community Supervision and Corrections Department (“CSCD”);

(3) submit to random drug and alcohol testing and pay the fee for the testing;

(4) pay $379 in court costs by March 15, 2011; (5) successfully complete domestic

violence counseling by June 1, 2011; and (6) complete 400 hours of community

service restitution. On September 24, 2012, the trial court modified the community

service provision to require appellant to report to the CSCD three days per week

until he completed all required community service hours.

      On July 18, 2013, the State moved to revoke appellant’s community

supervision. The State alleged that appellant had violated six specific conditions of



                                         3
his community supervision.     Specifically, the State alleged that appellant had

committed the 2013 offense: appellant allegedly assaulted and unlawfully

restrained Geneva Rivera, a person with whom he was in a dating relationship;

appellant repeatedly failed to pay the $60 monthly fee to the CSCD; appellant

repeatedly failed to pay the fees required for random urinalysis testing; appellant

failed to pay court costs of $379 by March 15, 2011; appellant failed to complete

domestic violence counseling by June 1, 2011; and appellant repeatedly failed to

report three times per week to the CSCD to complete his required community

service hours. The State also contemporaneously indicted appellant for the 2013

offense against Rivera. This indictment included a jurisdictional enhancement

paragraph, which originally alleged that, before the 2013 offense, appellant was

convicted of an assault involving family violence “in cause number 88323 in Fort

Bend County, Texas.”

      Appellant waived a jury trial for the 2013 offense, and the trial court heard

both the State’s motion for revocation of appellant’s community supervision and

adjudication of guilt for the 2008 offenses and the trial on the merits for the 2013

offense in the same proceeding. Prior to trial, the State amended the indictment in

the 2013 offense on agreement of the parties to change the cause number of the

prior offense alleged in the jurisdictional enhancement paragraph from “88323” to




                                         4
“8-DCR-50620,” the cause number for the 2008 offenses. The State arraigned

appellant on the amended indictment without objection from appellant.

      At trial, Javier Vela testified that he was appellant’s probation officer. Vela

testified that appellant never signed up for, and did not complete, the required

domestic violence counseling, despite being admonished on several occasions to

do so. He also testified that appellant failed to report to the CSCD on several

occasions to perform his required community service. Vela stated that appellant

failed to pay the required supervisory and urinalysis fees, although he also

acknowledged that appellant was only sporadically employed. He also stated that

appellant failed to pay the required court costs.3

      Geneva Rivera, the complainant in the 2013 offense, testified that she and

appellant used to live together and that they had been in a dating relationship. On

June 14, 2013, appellant drove by Rivera’s residence in Richmond and told her to

get in his car. When she told him “no,” he grabbed her by the arm and forced her

into the car. She testified that appellant told her that “if [she] didn’t get in the car,

he was going to bust [her] head wide open.” Rivera believed that appellant would

carry out his threat, so she got in the car despite not wanting to do so. Appellant


3
      When recalled by appellant, Vela testified that appellant had completed slightly
      more than half of his required community service hours and that he made
      “nominal payments” of his required fees. Vela then stated that, after the trial court
      modified the terms of his community service requirement, appellant did not
      “comply with that directive.”

                                            5
did not punch or strike her, but she testified that it hurt when he grabbed her arm

and pushed her into the car. He then drove her to his other car that he had parked

nearby. Police later arrived at that location and arrested appellant. 4

      During closing argument, appellant’s counsel stated that appellant “was not

perfect on probation, but he did do a substantial amount while on probation.” The

trial court found that appellant violated the conditions related to non-payment of

supervisory and urinalysis fees and the condition related to the domestic violence

counseling requirement. The court found appellant guilty of the 2013 offense and

then ruled that appellant also violated the conditions of his community supervision

prohibiting him from committing any new offenses.

      Ultimately, the trial court revoked appellant’s community supervision for the

2008 offenses, assessed his punishment for the 2008 offenses at ten years’

confinement, and, after appellant pleaded true to the allegations in an enhancement

paragraph, 5 assessed his punishment for the 2013 offense at twenty-five years’



4
      G.I., Rivera’s twelve-year-old daughter, testified that she saw appellant drive up to
      their house, grab Rivera, and push her in his car. G.I. stated that this did not look
      like something Rivera wanted to do. She also heard appellant tell Rivera that “[i]f
      she tried to get out of the car, he was going to bust her head wide open.”
5
      The State filed a separate “Notice of Intent to Enhance Punishment Pursuant to
      § 12.42 of the Texas Penal Code” and notified appellant that, during the
      punishment phase, it would seek to enhance his punishment by presenting
      evidence of a 1993 conviction for delivery of a controlled substance and a 2004
      conviction for felony assault involving family violence. Appellant pleaded true to
      both of these enhancements.

                                            6
confinement, to run concurrently with his sentence for the 2008 offenses.

Appellant appealed the trial court’s judgment for both trial court cause numbers.

                      Revocation of Community Supervision

      In his first issue, appellant contends that the trial court erred in revoking his

community supervision for the 2008 offenses because the State failed to prove by a

preponderance of the evidence that he had violated the terms and conditions of his

community supervision.

      A. Standard of Review

      At a hearing to revoke a defendant’s community supervision, the State must

prove by a preponderance of the evidence that the defendant has violated a

condition of his community supervision. Rickels v. State, 202 S.W.3d 759, 763–64

(Tex. Crim. App. 2006) (quoting Scamardo v. State, 517 S.W.2d 293, 298 (Tex.

Crim. App. 1974)); Silber v. State, 371 S.W.3d 605, 611 (Tex. App.—Houston [1st

Dist.] 2012, no pet.). “[A]n order revoking probation must be supported by a

preponderance of the evidence; in other words, that greater weight of the credible

evidence which would create a reasonable belief that the defendant has violated a

condition of his probation.” Rickels, 202 S.W.3d at 763–64 (quoting Scamardo,
517 S.W.2d at 298); Silber, 371 S.W.3d at 611. Our appellate review of an order

revoking a defendant’s community supervision is limited to determining whether

the trial court abused its discretion in ruling that the defendant violated the terms of



                                           7
his community supervision. Rickels, 202 S.W.3d at 763 (quoting Cardona v. State,

665 S.W.2d 492, 493 (Tex. Crim. App. 1984)); Duncan v. State, 321 S.W.3d 53,

56–57 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d).          We examine the

evidence in the light most favorable to the trial court’s order. Duncan, 321 S.W.3d

at 57; Canseco v. State, 199 S.W.3d 437, 439 (Tex. App.—Houston [1st Dist.]

2006, pet. ref’d).

      A finding of a single violation of the terms and conditions of community

supervision is sufficient to support revocation. Silber, 371 S.W.3d at 611; Joseph

v. State, 3 S.W.3d 627, 640 (Tex. App.—Houston [14th Dist.] 1999, no pet.); see

also Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980) (“We need not

address appellant’s other contentions since one sufficient ground for revocation

will support the court’s order to revoke probation.”). Thus, to prevail on appeal,

the defendant must successfully challenge all of the findings that support the

revocation order. Silber, 371 S.W.3d at 611; Joseph, 3 S.W.3d at 640 (citing Jones

v. State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. 1978)); see also Baxter v.

State, 936 S.W.2d 469, 472 (Tex. App.—Fort Worth 1996, pet. dism’d) (per

curiam) (holding that because appellant did not challenge second ground for

revocation, sufficient evidence supported revocation order).




                                         8
      B. Failure to Complete Domestic Violence Counseling

      One of the terms and conditions of appellant’s community supervision

provided, “Defendant must successfully complete domestic violence counseling as

directed by CSCD by June 1, 2011.” In its motion to revoke, the State alleged that

appellant failed to comply with this requirement. At the hearing on the State’s

motion to revoke, Javier Vela, appellant’s probation officer, testified that appellant

did not complete domestic violence counseling, despite being admonished on

“more than one occasion” to do so. To Vela’s knowledge, appellant never signed

up for domestic violence counseling. Appellant’s counsel did not controvert this

testimony on cross-examination of Vela or when he recalled Vela later in the

hearing. In its judgment adjudicating guilt, the trial court found that appellant had

violated this condition of his community supervision, plus five other conditions.

      On appeal, appellant challenges the trial court’s findings that he violated the

other five conditions of his community supervision.           He does not, however,

challenge the finding that he failed to complete domestic violence counseling by

June 1, 2011. The failure to challenge this finding is sufficient, by itself, to support

the revocation of appellant’s community supervision. See Silber, 371 S.W.3d at

611; Joseph, 3 S.W.3d at 640; Baxter, 936 S.W.2d at 472. Moreover, the State

presented uncontroverted evidence at the hearing on its motion to revoke that

appellant had neither signed up for nor completed domestic violence counseling at



                                           9
any point, let alone by June 1, 2011. We conclude that the State proved by a

preponderance of the evidence that appellant violated the condition of his

community supervision requiring him to complete domestic violence counseling.

See Rickels, 202 S.W.3d at 763–64; Silber, 371 S.W.3d at 611. We therefore hold

that the trial court did not abuse its discretion in finding that appellant violated at

least one condition of his community supervision. See Rickels, 202 S.W.3d at 763;

Silber, 371 S.W.3d at 611; see also Moore, 605 S.W.2d at 926 (holding that one

sufficient ground will support revocation order).

      We overrule appellant’s first issue.

        Sufficiency of Evidence to Support Conviction for 2013 Offense

      In his second issue, appellant contends that the State failed to present

sufficient evidence to support his conviction of the 2013 offense because the State

failed to prove the jurisdictional enhancement of the prior conviction for assault on

a family or household member that was alleged in the indictment, cause number

88323. The State argues that, prior to trial, the State amended the jurisdictional

enhancement in the indictment by agreement of the parties to allege cause number

8-DCR-50620, the 2008 offenses, instead.         The State argues that it presented

sufficient evidence of this prior conviction.

      When reviewing the sufficiency of the evidence, we view all of the evidence

in the light most favorable to the verdict to determine whether any rational fact



                                          10
finder could have found the essential elements of the offense beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);

Adames v. State, 353 S.W.3d 854, 859 (Tex. Crim. App. 2011) (holding that

Jackson standard is only standard to use when determining sufficiency of

evidence). It is the duty of the fact finder to resolve conflicts in the evidence,

weigh the evidence, and draw reasonable inferences from the evidence. See Young

v. State, 283 S.W.3d 854, 861 (Tex. Crim. App. 2009) (quoting Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789). We determine whether the necessary inferences are

reasonable based upon the combined and cumulative force of all of the evidence,

both direct and circumstantial. Id.

      To establish that a defendant has been convicted of a prior offense, the State

must prove beyond a reasonable doubt that (1) a prior conviction exists, and (2) the

defendant is linked to that conviction. Flowers v. State, 220 S.W.3d 919, 921

(Tex. Crim. App. 2007); Zimmer v. State, 989 S.W.2d 48, 50 (Tex. App.—San

Antonio 1998, pet. ref’d) (stating that when proof of prior conviction is

jurisdictional element of charged offense, State must prove fact of prior conviction,

including identity of accused, beyond a reasonable doubt). “No specific document

or mode of proof is required to prove” the prior conviction. Flowers, 220 S.W.3d

at 921; Rios v. State, 230 S.W.3d 252, 256 (Tex. App.—Waco 2007, pet. ref’d)




                                         11
(“Texas courts have identified several non-exclusive methods by which to prove a

prior conviction.”).

       The Code of Criminal Procedure allows the State to amend an indictment

against a defendant. See TEX. CODE CRIM. PROC. ANN. art. 28.10 (Vernon 2006).

One of the ways in which the State may amend an indictment is by physical

interlineation of the original indictment. Riney v. State, 28 S.W.3d 561, 565 (Tex.

Crim. App. 2000).      The State may also permissibly amend an indictment by

offering, for the trial court’s approval, an amended version of a photocopy of the

original indictment. Id. If the trial court approves the amendment, “the amended

photocopy of the original indictment need only be incorporated into the record

under the direction of the court, pursuant to Article 28.11, with the knowledge and

affirmative assent of the defense.” Id. at 565–66; see TEX. CODE CRIM. PROC.

ANN. art. 28.11 (Vernon 2006) (“All amendments of an indictment or information

shall be made with the leave of the court and under its direction.”). The amended

indictment then becomes the “official” indictment in the case. Riney, 28 S.W.3d at

566.

       Here, the original indictment alleged, as a jurisdictional enhancement, that

appellant had a prior conviction for assault on a family or household member in

cause number 88323 in Fort Bend County. Prior to trial, the parties agreed to

amend the indictment to change the cause number referenced in the jurisdictional



                                        12
enhancement from 88323 to 8-DCR-50620, the cause number of the 2008

offenses.6 The record contains an amended version of a photocopy of the original

indictment, with “88323” crossed out and “8-DCR-50620” handwritten as the

cause number for the jurisdictional enhancement.             The trial court arraigned

appellant in open court under the amended indictment. Appellant did not object,

and the record does not contain a motion to quash the amended indictment. We

therefore conclude that the State properly amended the indictment in this case. See

id. at 565–66.

      The trial court had ample evidence before it linking appellant to the

conviction in cause number 8-DCR-50620, the 2008 offenses. The trial court took

judicial notice of the case file for that cause number at the start of the hearing, and

it admitted, without objection from appellant, the original judgment in that cause

number accepting appellant’s guilty plea and deferring adjudication of guilt. After

hearing evidence on the State’s motion to revoke appellant’s community

supervision in cause number 8-DCR-50620, evidence that was also relevant to the

2013 offense, the trial court revoked appellant’s community supervision,


6
      Appellant argues only that the State failed to present sufficient evidence of a prior
      conviction for cause number 88323, the jurisdictional enhancement alleged in the
      original indictment. Appellant does not challenge the propriety of using cause
      number 50620 as a jurisdictional enhancement, nor did he object on such grounds
      before the trial court. We therefore do not express an opinion on whether the use
      of that conviction as a jurisdictional enhancement is permissible, as that issue is
      not before us.

                                           13
adjudicated him guilty of the 2008 offenses, and then found him guilty of the 2013

offense.

      We hold that, when viewing the evidence in the light most favorable to the

verdict, a reasonable fact finder could have found beyond a reasonable doubt that a

prior conviction in cause number 8-DCR-50620 existed and that appellant was

linked to that conviction. See Flowers, 220 S.W.3d at 920, 923, 925.

      We overrule appellant’s second issue.

                                   Conclusion

      We affirm the judgments of the trial court.




                                                Evelyn V. Keyes
                                                Justice

Panel consists of Justices Keyes, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           14